     Case 2:19-cv-00627-MCE-KJN Document 13 Filed 06/12/19 Page 1 of 3

 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   Drew M. Tate, State Bar No. 312219
 3   Email: dtate@fisherphillips.com
     FISHER & PHILLIPS, LLP
 4   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
 5   Telephone (916) 210-0400
     Facsimile (916) 210-0401
 6
     Attorneys for Defendants
 7   WARRIOR TRADING, INC.;
     and ROSS CAMERON
 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     JEFFREY P. FORTIS, an individual,        Case No.: 2:19-cv-00627-MCE-KHN
12
                    Plaintiff,                DEFENDANTS WARRIOR TRADING,
13                                            INC. AND ROSS CAMERON’S
            v.                                OBJECTIONS TO THE COURT’S
14                                            PRETRIAL SCHEDULING ORDER
     WARRIOR TRADING, INC., a Delaware
15
     corporation; ROSS CAMERON, an
16   individual; and DOES 1 through 50,
     inclusive,
17                                            Removed:        April 12, 2019
                    Defendants.               Trial Date:     None set
18

19

20

21

22

23

24

25

26

27

28

      DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S OBJECTIONS TO THE COURT’S
                              PRETRIAL SCHEDULING ORDER
     FPDOCS 35529422.1
     Case 2:19-cv-00627-MCE-KJN Document 13 Filed 06/12/19 Page 2 of 3

 1           Defendants WARRIOR TRADING, INC. (“Warrior”) and ROSS CAMERON
 2   (“Cameron”) (collectively “Defendants”) hereby object to the Court’s Pretrial Scheduling Order
 3   issued on April 12, 2019 (ECF No. 2), to the following:
 4           1.      At Page 2, Lines 14-15: “Within (60) days[] of service of the complaint on any
 5   party, or from the date of removal, whichever is later, the parties shall meet and confer as required
 6   by Federal Rules of Civil Procedure 26(f) regarding their discovery plan.” (footnote omitted).
 7           2.      At Page 2, lines 17-18: “All discovery, with the exception of expert discovery,
 8   shall be completed no later than three hundred sixty-five (365) from the date the federal case was
 9   opened.”
10           3.      At Page 3, lines 2-4: “All counsel are to designate in writing, and serve upon all
11   other parties the name, address, and area of expertise of each expert that they propose to tender at
12   trial not later than sixty (60) days after the close of discovery.”
13           4.      At Page 3, lines 7-9: “Within thirty (30) days after the designate of expert
14   witnesses, any party may designate a supplemental list of expert witnesses who will express an
15   opinion on a subject covered by an expert designated by an adverse party.”
16           5.      At Page 4, lines 9-11: “The parties shall file dispositive motions no later than one
17   hundred eighty (180) days after the close of non-expert discovery.”
18           6.      At Page 5, lines 17-22: “The parties are ordered to file a Joint Notice of Trial
19   Readiness not later than thirty (30) days after receiving this Court’s ruling(s) on the last filed
20   dispositive motion. If the parties do not intent to file dispositive motions, the parties are ordered
21   to file a Joint Notice of Trial Readiness not later than thirty (30) days after the close of the
22   designation of supplemental expert witnesses and the notice must include statements of intent to
23   forgo the filing of dispositive motions.”
24           Defendants object to the above-stated deadlines on the grounds pursuant to the “first-to-
25   file” rule because this action should be stayed and/or dismissed in favor of the lawsuit Warrior
26   filed in the Court of Chancery in the State of Delaware, Case No. 2019-0140 (the “Delaware
27   Action”), on February 21, 2019. Kohn Law Group, Inc. v. Auto Parts Mfg. Mississippi, Inc., 787
28   F.3d 1237, 1239 (9th Cir. 2015); Church of Scientology of California v. United States Dept. of
                                            1
      DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S OBJECTIONS TO THE COURT’S
                              PRETRIAL SCHEDULING ORDER
     FPDOCS 35529422.1
     Case 2:19-cv-00627-MCE-KJN Document 13 Filed 06/12/19 Page 3 of 3

 1   Army, 611 F.2d 739, 750 (9th Cir. 1979). As further detailed in their Motion for Judgment on the
 2   Pleadings, Defendants submit that the Delaware Action, which covers the substantially same
 3   parties and issues here, should proceed first and that this action should be dismissed and/or stayed.
 4   As a result, Defendants object to the above-referenced deadlines, including the requirement to
 5   meet and confer pursuant to Federal Rules of Civil Procedure 26(f), since engaging in discovery
 6   would result in duplicative litigation. This is exactly what the “first-to-file” rule is meant to avoid.
 7   Defendants request that the above-stated deadlines be re-set within 30 days after the disposition
 8   of Defendants’ Motion for Judgment on the Pleadings if the Motion is denied.
 9           Defendants further object to the above-stated deadlines on the grounds that this action
10   should be dismissed and/or stayed in the favor of contractual arbitration in accordance with the
11   Shareholder Agreement and Plaintiff’s employment agreements. Defendants submit that Plaintiff
12   executed multiple mandatory arbitration agreements that govern the resolution of all disputes,
13   claims, and/or controversies arising out of or relating to his employment relationship with
14   Warrior. Accordingly, Defendants object in order to preserve their rights to arbitrate and to avoid
15   the waiver of such rights.
16
     DATE: June 12, 2019                        FISHER & PHILLIPS LLP
17

18
                                                By: /s/ Alden J. Parker _____________________
19                                                  Alden J. Parker, State Bar No. 196808
                                                    Drew M. Tate, State Bar No. 312219
20
                                                Attorneys for Defendants
21
                                                WARRIOR TRADING, INC.; and ROSS
22                                              CAMERON

23

24

25

26

27

28
                                            2
      DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S OBJECTIONS TO THE COURT’S
                              PRETRIAL SCHEDULING ORDER
     FPDOCS 35529422.1
